DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the body.   The body 110 is required to define the adapter and to structurally interconnect the chute sections.
Claim 1, line 7, recites a “second connector” without previously establishing a first connector.  Therefore, the number of connectors being claimed is unclear.
In claim 10, line 1, “the body” lacks antecedent basis.

The following proposed changes overcome all the above 112(b) rejections:
Claim 1, between lines 1 and 2, insert new paragraph --a body defining an interior;--;
Claim 1, line 2, after first recitation of “section” insert --within the interior--;
Claim 1, line 3, after “,” insert --a first connector,--;
Claim 1, line 5, after first recitation of “section” insert --within the interior--; and
Claim 3, line 2, delete “a body”.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  See PCT/ISA/237 dated 09-07-2018 and the detailed analysis of Eck et al. (US#9975651), Van Dyke (US#2017/0091710), and Luckay et al. (US#2018/0186454) which are best representative of the related prior art of record.
Regarding claim 1, the prior art of record fails to disclose or suggest the following: the second chute section including a second connector, wherein the second connector comprises a second connector top edge, and a second connector bottom edge, wherein the second ramp bottom edge is attached to the second connector top edge, and wherein the second connector bottom edge is attached to the second drop top edge.
Regarding claim 17, the prior art of record fails to disclose or suggest the following: the first chute section including a first connector and a first secondary drop, the second chute section including a second connector, the third chute section including a third connector, wherein the first connector comprises a first connector top edge and a first connector bottom edge, wherein the first secondary drop comprises a first secondary drop top edge and a first secondary drop bottom edge, wherein the first side is attached to the first ramp top edge, wherein the first drop bottom edge is attached to the first connector top edge, wherein the first connector bottom edge is attached to the first secondary top edge, wherein the first secondary bottom edge is attached to the bottom, wherein the second connector comprises a second connector top edge and a second connector bottom edge, wherein the third connector comprises a third connector top edge and a third connector bottom edge, wherein the second side is attached to the second ramp top edge, wherein the second ramp bottom edge is attached to the second connector top edge, wherein the second connector bottom edge is attached to the second drop top edge, wherein the second drop bottom edge is attached the third ramp top edge, wherein the third ramp bottom edge is attached to the third connector top edge, wherein the third connector bottom edge is attached to the third drop top edge, and wherein the third drop bottom edge is attached to the bottom.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677